DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baharav (US 20220009626).

Regarding claim 1, Baharav teaches an aircraft comprising:
a fuselage (#110);
a wing connected to the fuselage (#200);
first and second booms connected to the wing on opposite sides of the fuselage (#400; Fig. 1);
first and second forward propulsion systems (#650, forward two Fig. 4) attached to forward ends of the first and second booms (Fig. 4);
first and second aft propulsion systems (#650, aft two Fig. 4) fixedly attached proximate aft ends of the first and second booms (Fig. 4); 
first and second wing-mounted propulsion systems (#750, two attached to #200, Fig 7) connected to outboard ends of wings (Fig. 7); and
wherein the first and second wing-mounted propulsion systems are tiltable between a first position when the aircraft is in hover mode (Fig. 6) and a second position when the aircraft is in a cruise mode (Fig. 5); and 
wherein each of the propulsion systems includes a rotor assembly comprising a plurality of rotor blades (Fig. 6). 

Regarding claim 2, Baharav teaches the aircraft of claim 1, wherein the rotor assemblies of the first and second aft propulsion systems rotate when the aircraft is in the hover mode and cease to rotate when the aircraft is in the cruise mode ([0174]).

	Regarding claim 4, Baharav teaches the aircraft of claim 1, wherein the first and second forward propulsion systems are fixedly attached to the forward ends of the first and second booms ([0165]-[0166]).

	Regarding claim 5, Baharav teaches the aircraft of claim 4, wherein the rotor assemblies of the first and second forward propulsion systems rotate when the aircraft is in the hover mode and cease to rotate when the aircraft is in the cruise mode ([0174]). 

Regarding claim 6, Baharav teaches the aircraft of claim 1, wherein the rotor assemblies of the forward propulsion systems and the wing-mounted propulsion systems include the same number of blades (four blades for #650, [0196] states #750 could also have two sets of two blades, therefore both assemblies have the same number of blades). 

Regarding claim 9, Baharav teaches the aircraft of claim 1, wherein the wing is disposed on a top surface of the fuselage (Fig. 1).

Regarding claim 10, Baharav teaches the aircraft of claim 1, wherein a portion of each of the booms is integrated into the wing (Fig. 1).

Regarding claim 11, Baharav teaches the aircraft of claim 1, wherein the propulsion systems collectively comprise a hexrotor arc when the aircraft is in the hover mode (Fig. 8).

Regarding claim 12, Baharav teaches the aircraft of claim 1, wherein the first and second forward propulsion systems are located forward of the first and second wing-mounted propulsion systems (Fig. 8).

Regarding claim 13, Baharav teaches the aircraft of claim 1, wherein the first and second wing-mounted propulsion systems are located outboard of the first and second forward propulsion systems (Fig. 2).

Regarding claim 14, Baharav teaches the aircraft of claim 1, wherein the first and second aft propulsion systems are attached to a top surface of the first and second booms such that the rotor assemblies rotate above the first and second booms (Fig. 1).

Regarding claim 16, Baharav teaches an electric vertical takeoff and landing aircraft (eVTOL) ([0054]) selectively convertible between a hover mode and a cruise mode (Figs. 1 and 2), the eVTOL comprising: 
a fuselage (#110); 
a wing connected to a top surface of the fuselage and having opposite outboard ends (#200; Fig. 7); 
first and second booms connected (#400; Fig. 1) to the wing on opposite sides of the fuselage and including forward ends disposed forward of the wing (#410) and aft ends disposed aft of the wing (#420); 
first and second forward propulsion systems (#650, forward two, Fig. 4) attached to the forward ends of the first and second booms (Fig. 7); 
first and second aft propulsion systems (#650, aft two, Fig. 4) fixedly attached proximate the aft ends of the first and second booms (Fig. 7); and 
first and second wing-mounted propulsion systems (#750 on wing #200, Fig. 7) connected to outboard ends of wings (Fig. 7), wherein each of the first and second wing-mounted propulsion systems includes: 
a pylon (#750) for housing a drive system ([0054] electric motors are a part of the propulsion units #750);
 wherein each of the pylons (#750) is tiltable relative to the wing between a first position when the aircraft is in a hover mode (Fig. 2) and a second position when the aircraft is in a cruise mode (Fig. 1); and 
wherein each of the propulsion systems includes a rotor assembly comprising a plurality of rotor blades (Fig. 1).

Regarding claim 17, Baharav teaches the eVTOL of claim 16, wherein the first and second aft propulsion systems are operable when the aircraft is in the hover mode and inoperable when the aircraft is in the cruise mode ([0174]).

Regarding claim 19, Baharav teaches the eVTOL of claim 16, wherein the first and second forward propulsion systems are fixedly attached to the forward ends of the first and second booms ([0165]-[0166]) and wherein the first and second forward propulsion systems are operable when the aircraft is in the hover mode and inoperable when the aircraft is in the cruise mode ([0174]).

Regarding claim 20, Baharav teaches the eVTOL of claim 16, wherein the propulsion systems collectively comprise a hexrotor arc when the aircraft is in the hover mode (Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav (US 20220009626) as applied to claims 1 and 16 above, and further in view of Tao (US 20210253234).

Regarding claim 3, Baharav teaches the aircraft of claim 1. Baharav does not appear to teach the first and second forward propulsion systems are tiltably connected. Tao teaches wherein the first and second forward propulsion systems (#10) are tiltably connected ([0018]; Figs. 3/4) to forward ends of the first and second booms (#28; Fig. 1) such that the first and second forward propulsion systems are tiltable between a first position when the aircraft is in the hover mode (#13) and a second position when the aircraft is in the cruise mode (#14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the front propellers of Baharav to be tiltable, as in Tao. Doing so would allow the propellers to operate in both hover mode and cruise mode, therefore, capable of contributing to the balance in hover mode as well as providing additional thrust for cruise mode to travel faster without the addition of more propellers. 

Regarding claim 18, Baharav teaches the eVTOL of claim 16. Baharav does not appear to teach the first and second forward propulsion systems are tiltably connected. Tao teaches wherein the first and second forward propulsion systems (#10) are tiltably connected ([0018]; Figs. 3/4) to forward ends of the first and second booms (#28; Fig. 1) such that the first and second forward propulsion systems are tiltable between a first position when the aircraft is in the hover mode (#13) and a second position when the aircraft is in the cruise mode (#14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the front propellers of Baharav to be tiltable, as in Tao. Doing so would allow the propellers to operate in both hover mode and cruise mode, therefore, capable of contributing to the balance in hover mode as well as providing additional thrust for cruise mode to travel faster without the addition of more propellers.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baharav (US 20220009626) as applied to claim 1 above, and further in view of Lee (US 20210206483).

Regarding claim 7, Baharav teaches the aircraft of claim 6.
Baharav does not appear to teach the aft propulsion systems having fewer blades than the forward and wing propulsion systems, however Baharav does teach having fewer blades on the non-tilting propellers than the tilting propellers (Fig. 4) and Baharav also teaches all the tilting rotors having the same number of blades and the fixed rotors having the same number of blades.
Lee teaches wherein the rotor assemblies of the aft rotor propulsion systems (L3/L4) include fewer blades (2 blades) than the rotor assemblies of the tiltable propulsion systems (5 blades on tilting propellers T1-T4), wherein the first and second forward propulsion systems (T1/T2) are tiltably connected ([0049]; Figs. 2/3) to forward ends of the first and second booms (Fig. 1) such that the first and second forward propulsion systems are tiltable between a first position when the aircraft is in the hover mode (Fig. 2) and a second position when the aircraft is in the cruise mode (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the front propellers of Baharav to be tiltable, as in Lee. Doing so would allow the propellers to operate in both hover mode and cruise mode, therefore, capable of contributing to the balance in hover mode as well as providing additional thrust for cruise mode to travel faster without the addition of more propellers. In so doing, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of blades in Baharav such that the tilting propellers have more blades than the fixed propellers, as taught by Lee. Doing so would allow the tilting propellers to provide sufficient propulsion force during cruising with five blades (Lee: [0034]).

Regarding claim 8, Baharav teaches the aircraft of claim 1.
Baharav does not appear to teach the aft propulsion systems having two blades each and the forward and wing propulsion systems having five blades each, however Baharav does teach having fewer blades on the non-tilting propellers than the tilting propellers (Fig. 4) and Baharav also teaches all the tilting rotors having the same number of blades and the fixed rotors having the same number of blades.
Lee teaches wherein the rotor assemblies of the tiltable propulsion systems include five blades each (tilting propellers T1-T4; [0034]) the rotor assemblies of the aft rotor propulsion systems (L3/L4) include two blades each (Fig. 2; [0009]), wherein the first and second forward propulsion systems (T1/T2) are tiltably connected ([0049]; Figs. 2/3) to forward ends of the first and second booms (Fig. 1) such that the first and second forward propulsion systems are tiltable between a first position when the aircraft is in the hover mode (Fig. 2) and a second position when the aircraft is in the cruise mode (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the front propellers of Baharav to be tiltable, as in Lee. Doing so would allow the propellers to operate in both hover mode and cruise mode, therefore, capable of contributing to the balance in hover mode as well as providing additional thrust for cruise mode to travel faster without the addition of more propellers. In so doing, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of blades in Baharav such that all of the tilting propellers have five blades and the fixed propellers have two blades, as taught by Lee. Doing so would allow the tilting propellers to provide sufficient propulsion force during cruising with five blades (Lee: [0034]) as well as allow the aft propeller blades to align parallel to the flight direction (Lee: [0046]). 

Regarding claim 15, Baharav teaches the aircraft of claim 1. Baharav does not appear to disclose wherein the first and second aft propulsion systems are attached to a bottom surface of the first and second booms such that the rotor assemblies rotate below the first and second booms. Lee teaches wherein the first and second aft propulsion systems are attached to a bottom surface of the first and second booms such that the rotor assemblies rotate below the first and second booms (Fig. 1, L3/L4; [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Baharav to include additional bottom propellers (which would meet the limitations of claim 1 to be the first and second aft propulsion systems), as taught by Lee, below the aft propellers #650 in Baharav. Doing so would provide additional propulsion force, while still maintaining an alignment position for forward flight mode (Lee: [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moore (US 11174019) shows aft propellers and tilting propellers with different numbers of blades.
Duffy (US 10994829), Baity (US 20210107640), Armer (US 9120560), Singh (US 20200398983), Douglas (US 10501173), and Gamble (US 10183744) show propellers on front and aft sides of a wing-mounted boom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./                                                                                                                                                                                                        /Richard Green/Primary Examiner, Art Unit 3647